Citation Nr: 1428399	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for sarcoidosis, to include as due to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The merits of the issue seeking entitlement to service connection for sarcoidosis is and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for sarcoidosis was denied by the RO in a March 2003 rating decision.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since March 2003 raises a reasonable possibility of substantiating the claim of entitlement to service connection for sarcoidosis.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for sarcoidosis, also claimed due to Agent Orange exposure, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The claim is being reopened and, to that extent, the appeal is granted.  Therefore, any deficiencies with respect to assistance or notice are considered non-prejudicial.

The Veteran claimed entitlement to service connection for sarcoidosis due to Agent Orange exposure.  The RO denied the claim in March 2003 finding service treatment records were silent as to sarcoidosis and there was no actual diagnosis of sarcoidosis until years after separation from service.  The RO noted that sarcoidosis was not a condition presumptively linked to Agent Orange exposure and no other medical evidence linked the Veteran's sarcoidosis to service.  The Veteran did not appeal this decision nor was evidence received during the appellate time frame.  38 C.F.R. § 3.156.  As such, the March 2003 rating decision is final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

The Veteran claimed his sarcoidosis was due to in-service Agent Orange exposure during his service in Vietnam.  When the Veteran filed this claim to reopen, he alternatively indicated he experienced symptoms of sarcoidosis, such as shortness of breath and various skin growths, during service and after service until the condition was finally diagnosed in 1986.  Thus, alternatively he contends his sarcoidosis was directly incurred in service although not diagnosed until years later.

At the time of the final March 2003 denial the record contained the Veteran's service treatment records, which do not contain treatment for sarcoidosis specifically, but do contain treatment for cysts of the wrists and behind his left ear, the records also contain complaints of chronically appearing cysts and shortness of breath, especially after exercise.  The record also contained private treatment records from 1986 to 2000 indicating a diagnosis of sarcoidosis by chest x-ray in 1986.

Since the March 2003 denial, the Veteran has supplied additional statements and sworn testimony describing in-service symptoms of growths and shortness of breath, which are also noted in the service treatment records.  Also of record are private and VA treatment records indicating sarcoidosis.  

Here, the new evidence includes statements from the Veteran describing symptoms while he was in the military and symptoms immediately after service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  The Veteran is now indicating sarcoidosis could be directly attributable to service rather than just a matter of presumption; this alternative theory was not considered or developed by the RO in the prior final rating decision.  Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure, is reopened and to that extent only the appeal is granted.



REMAND

The Veteran claims he developed sarcoidosis as a result of in-service exposure to Agent Orange herbicides while in Vietnam.  Alternatively, he believes the sarcoidosis began while on active duty, although not diagnosed until years later.  He testified before the Board as to in-service symptoms of shortness of breath, pain in the lungs on exercising, and unexplained growths on his body.  After service, he claims these symptoms continued until they were finally diagnosed as sarcoidosis by chest x-ray in 1986, over a decade after service.

Service treatment records confirm complaints of shortness of breath after exercise, with no other risk factors ,i.e., the Veteran is not a smoker, and treatment for "cysts" on the bilateral wrists, behind his left ear, and on his right eye.  In September 1973, the Veteran indicated that these cysts had a history of appearing and disappearing regularly.  Service treatment records do not reflect a diagnosis of sarcoidosis or any other chronic disorder.

After service, the Veteran claims these symptoms persisted.  He indicates he sought private treatment from Dr. Smith T starting in the late 1970s.  The claims folder only contains Dr. Smith T's records from 1986 to 2000.  The Veteran also referenced seeing a specialist from the University of Alabama in Birmingham in 2011.  The Veteran testified that the specialist indicated that the possibility that his service in Vietnam caused sarcoidosis could not be 100% ruled out.  This 2011 report is not of record.  The RO must make efforts to obtain these private treatment records.  The RO must also take this opportunity to obtain any additional VA outpatient treatment records from May 2014 to the present.

The Veteran has never been afforded a VA examination to ascertain the likely date of incurrence and/or etiology of his sarcoidosis.  In light of the service treatment records indicating in-service complaints and treatment for shortness of breath and "cysts" along with post-service complaints and diagnosis, a VA examination is necessary to ascertain whether sarcoidosis is related to these in-service symptoms or the likelihood that the Veteran developed sarcoidosis in service or within a year of service notwithstanding the 1986 official diagnosis.  A VA examination is indicated to resolve whether the Veteran likely developed sarcoidosis in-service or within a year of service or, in the alternative, whether his current sarcoidosis is related to his in-service symptoms or exposure to Agent Orange exposure.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for sarcoidosis, to include any VA or non-VA facilities at which he received treatment for the disorder at issue.  The Veteran must be asked to provide treatment records and/or release forms for VA to obtain treatment records from Dr. Smith T from 1974 to 1986, and from the University of Alabama Birmingham specialist he saw in 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must obtain VA outpatient treatment records from May 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran's sarcoidosis is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner is to presume the Veteran was exposed to Agent Orange herbicide during his military service in Vietnam.  The examiner must consider the Veteran's description of in-service and post-service symptoms of skin growths and painful breathing during exercise, as well as service treatment records that confirm in-service complaints and treatment of skin growths and shortness of breath.

Based on the clinical examination and appropriate diagnostic tests, the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed sarcoidosis is related to the Veteran's in-service treatment for shortness of breath and skin growths, in-service exposure to Agent Orange herbicides, or to any other incident of service

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

3. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for sarcoidosis must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


